EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agatha Liu on April 29, 2021.

The application has been amended as follows: 
a. Claim 1, line 3, examiner has replaced “an input gear of fourth gear (1)” with 
- - a central input gear (1) - -.

b. Claim 1, line 8, examiner has replaced “said input gear of fourth gear (1)” with - - said central input gear (1) - -.
	
c. Claim 1, line 9, examiner has deleted “normally”.

d. Claim 1, line 12, examiner has replaced “of the input gear of fourth gear (1)” with - - of the central input gear (1) - -.

e. Claim 1, lines 75-76, examiner has replaced “the input gear of fourth gear (1)” with - - the central input gear (1) - -.

f. Claim 1, line 80, examiner has replaced “the input gear of fourth gear (1)” with 
- - the central input gear (1) - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach a six gear automatic transmission having the claimed structure, including the seven brushless control-by-wire centrifugal ball arm engagement devices .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658